NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      OLIVER LEE HURLEY, Petitioner.

                         No. 1 CA-CR 16-0137 PRPC
                              FILED 7-13-2017


    Petition for Review from the Superior Court in Coconino County
                            No. CR 98-0062
              The Honorable Cathleen Brown Nichols, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Coconino County Attorney’s Office, Flagstaff
By Nicholas B. Buzan
Counsel for Respondent

Oliver Lee Hurley, Florence
Petitioner
                             STATE v. HURLEY
                            Decision of the Court




                       MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Lawrence F. Winthrop
joined.


B E E N E, Judge:

¶1             Petitioner Oliver Lee Hurley seeks review of the trial court’s
dismissal of the underlying successive petition for post-conviction relief.
“We will not disturb a trial court’s ruling on a petition for post-conviction
relief absent a clear abuse of discretion.” State v. Swoopes, 216 Ariz. 390, 394
¶ 4, 166 P.3d 945, 948 (App. 2007), State v. Schrock, 149 Ariz. 433, 441, 719
P.2d 1049, 1057 (1986). We have considered the petition for review and find
that Hurley has not sustained his burden of establishing such abuse here.
Therefore, we grant review but deny relief.

¶2             A jury found Hurley guilty of reckless manslaughter and
further found that Hurley had previously been convicted of a felony
offense. The trial court sentenced Hurley to an aggravated term of
seventeen years’ incarceration with the possibility of early release for
community supervision after eighty-five percent of the sentence was
served. This court affirmed the conviction and sentence on direct appeal.
State v. Hurley, 197 Ariz. 400, 401 ¶ 1, 4 P.3d 455, 456 (App. 2000).

¶3           Hurley previously sought post-conviction relief twice,
alleging incomplete records, ineffective assistance of counsel, and a change
in law. Both petitions were dismissed.

¶4            In the underlying petition for post-conviction relief, which
was filed on July 27, 2015, and now on review, Hurley claims that he was
held beyond the expiration of his sentence. A review of the record indicates
that Hurley was first released from the Arizona Department of Corrections
(“ADOC”) on August 26, 2013, to begin his consecutive term of community
supervision. Subsequently, the ADOC recalculated Hurley’s ultimate
community supervision end date to be August 11, 2016, after Hurley lost
earned time credit due to disciplinary violations at the ADOC and
subsequently absconded from community supervision for 198 days.
Following a release revocation hearing with the Arizona Board of Executive


                                       2
                            STATE v. HURLEY
                           Decision of the Court

Clemency, Hurley’s release was revoked, and he was ordered to serve the
remainder of his consecutive term of community supervision in the ADOC
pursuant to Arizona Revised Statute (“A.R.S.”) section 31-402(C)(5)(b).

¶5            Hurley has failed to substantiate his claim, and it is
unsupported by fact or law. Hurley had not yet reached the determined
end date when he filed the instant petition for post-conviction relief, and
therefore, he was not held beyond final discharge date pursuant to A.R.S.
§§ 41-1604.07(H) and 31-402(C)(5)(b). Further, Hurley fails to establish that
either the sentence imposed exceeded the maximum sentence authorized
by law, or that there was a miscalculation of time to determine his discharge
date. When a trial court “determines that no remaining claim presents a
material issue of fact or law which would entitle the defendant to relief
under [Rule 32] and that no purpose would be served by any further
proceedings, the court shall order the petition dismissed.” Ariz. R. Crim. P.
32.6(c)(emphasis added).

¶6           We grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       3